Citation Nr: 1601113	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for right sphenoid sinus polyp with secondary sinusitis and bilateral concha bullosa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to December 1996 and from February 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the assigned 10 percent rating for the Veteran's right sphenoid sinus polyp with secondary sinusitis and bilateral concha bullosa (sinus condition).

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in November 2015.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's records are contained primarily in the Veterans Benefits Management System (VBMS), with additional VA treatment records contained in the Virtual VA system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At present, VA treatment records dated through November 2011 are associated with the claims file.  In his March 2012 VA Form 9, the Veteran indicated that there were additional records from the VA Medical Center in Tampa, Florida, that needed to be obtained.  During his November 2015 Board hearing, he testified that he continued to receive treatment through VA, and that his treatment included Z-paks and amoxicillan, which are antibiotics.  The nature and duration of antibiotic treatment is relevant to the rating criteria for the Veteran's sinus condition.  See 38 C.F.R. § 4.96, Diagnostic Code 6514.  Therefore, his recent VA treatment records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

In addition, the Veteran's last VA examination for his sinus condition was conducted in February 2010.  As the claim is being remanded, he should be afforded another examination to assess the current severity of his sinus condition.  Allday v. Brown, 7 Vet. App. 517   (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from November 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his sinus condition.  The claims file should be made available to the examiner, who should indicate in his/her report that it was reviewed.  All indicated tests and studies should be completed.

The examiner should discuss the severity and frequency of all symptoms related to the Veteran's sinusitis based on the medical evidence of record, the VA examination, and the Veteran's reported history.  The examiner should specifically comment as to the number of incapacitating episodes (requiring bed rest and treatment by a physician) of sinusitis that the Veteran has experienced within a 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Also, the examiner should discuss whether the Veteran experiences nearly continuous sinusitis symptoms or whether the Veteran has had radical surgery resulting in chronic osteomyelitis.

3.  Readjudicate the Veteran's claim for an increased rating for right sphenoid sinus polyp with secondary sinusitis and bilateral concha bullosa based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




